Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is the WIPO document to Lymberopoulos et al. (WO 2013/062907), as discussed in the action dated 10/5/21.
The prior art of record fails to disclose, alone or in combination, the key features of “a removable actuator adapted to couple to a valve” and “a control panel, positioned remotely from the valve, the control panel configured to control the actuator element to adjust a valve position in the second operational mode” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a valve operator for the first operational mode is a hand wheel and the sensor is configured to measure a number of hand wheel turns, the number of hand wheel turns corresponding to an open position of the valve and a closed position of the valve” in combination with the other limitations currently presented in the combination of claim 3.
The prior art of record fails to disclose, alone or in combination, the key features of “a removable actuator, coupled to the valve” and “a control unit, arranged at a location remote from the wellhead and outside of a confined space associated with the valve, the control unit sending a signal to one or more motive power sources to drive operational of the valve via the second operational mode” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “receiving a removable actuator, the removable actuator changing an operational mode for a valve from a first operational mode to a second operational mode” and “operating the valve via the second operational mode from a remote location” in combination with the other limitations currently presented in the combination of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676